Case 1:19-mc-20493-UU Document 34 Entered on FLSD Docket 04/03/2019 Page 1 of 4

                             UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  MIAMI DIVISION

                                           CASE   NO.: I :19-mc-20493-W

SECURITIES AND EXCHANGE COMMISSION,

         Applicant,

v

CARLA MARIN,

         Respondent.




                   RESPONDENT'S MOTION TO STRIKE THE
    PLAINTIFF. SECURITIES AND EXCHANGE COMMISSION's MEMORANDUM OF
             LAW IN SUPPORT OF PERSONAL JURISDICTION ID.E.32I

         Respondent, CARLA          MARIN (Respondent or Marin), by and through the undersigned

counsel hereby serves this Motion to Strike the Memorandum of Law                    in   Support of Personal

Jurisdiction [D.8. 32] filed by the Applicant, the SECIIRITIES AND EXCHANGE COMMISSION

("SEC"), and states as follows::

    1.   On March        Ig,2llg,the   Parties convened before the Honorable Magistrate John O'sullivan

         for   a   hearing on the SEC's Application.


    2.   After that hearing, this Court entered an Order stating: ". . . on or before Apil2,2}I9,the

         applicant shall file a response brief, limited to five   ($   pages   in leneth, regarding the issue

         ofpersonal jurisdiction." (emphasis) See Order [D.E. 20].


    3.   On April 2,2019, the SEC filed its jurisdictional response brief, six (6) pages in length and

         including no certificate of service. [D.E. 32].


    4.   Respondent respectfully requests that this Court strike that response brief, as it violates this

         Court's Order [D.E. 20] and this Court's local rules.
Case 1:19-mc-20493-UU Document 34 Entered on FLSD Docket 04/03/2019 Page 2 of 4
                                                                      CASE NO.    :   1   :19-mc-20493-UU
                                                                                                  Page 2 of 4

    5.   First, the SEC's response brief is six (6) pages in length, in violation of the simple mandate

         this Court placed upon the Parties.


    6.   Second, the length    of the response brief would be even longer had the SEC complied with

         this Court's local rule requirements on the form and content of their            filing.   Specifically,

         S.D.L.R. 5.1(a)(a) provides that all filings should be "not less than one and one-half            (l   %)

         spaces between     lines." Here, long portions of the SEC's response brief is single            spaced,

         including primarily the latter portion of page four and essentially all of page       five. {D.E.      32

         at pp.   4-5]. And, the SEC's response brief also does not include any certificate of          service,

         similarly in violation of this Court's local rules. See S.D.L.R. 5.1(a)(6).

    7. It is clear that the SEC intended to ignore this Court's Order, simply because it was more
         convenient. The additional page length allows the SEC to improperly raise additional

         arguments, an opportunity not granted           to the Respondent. It is unfair to require the
         Respondents. here to   limit its arguments to five (5) pages,   and then allow the SEC to flout

         this Court's Order in its response. This is particularly the case since the SEC has already had

         its Application [D.E. 1] and a Reply [D.8. 16] to set forth a viable basis for jurisdiction,

         which they failed to do so, necessitating this additional briefing in the first place.


   8.    As such, Respondent's respectfully request that this Court strike the SEC's response brief

         [D.E. 32], as it is in violation of this Court's Order [D.E. 20] and this Court's Local Rules.

         WHEREFORE, Respondent respectfully requests this Court strike the SEC's response brief

[D.E. 32], and any other relief   as is   just and proper.
Case 1:19-mc-20493-UU Document 34 Entered on FLSD Docket 04/03/2019 Page 3 of 4
                                                                          CASE NO.: 1 :19-mc-20493-UU
                                                                                                   Page 3   of4
             Dated: April 3,2019



                                                             Respectfully submitted,


                                                             By:     /s/ Lorne E. B    ev
                                                                      Lorne E. Berkeley, Esq.
                                                                      Florida Bar No.: 146099
                                                                      Email: LBerke            law.com
                                                                      Alexander L. Wildman, Esq.
                                                                      Florida Bar No. 116930
                                                                      Email : Awildman@drbdc-law. com

                                                                      Attorney for Respondent,
                                                                      CARLA MARIN
                                                                      4000 Ponce De Leon Boulevard
                                                                      Suite 800
                                                                      Coral Gables, Florida 33146
                                                                      Telephone No.: (305) -448-7988
                                                                      Facsimile No.: (305) 448-7978



                                             CERTIFICATE OF SERVICE

           I HEREBY             CERTIF"Y that on the 3'd day of   April,20lg,I   electronically filed the above

document using CM/ECF or directed service in the method set forth in the attached Service List

either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

authorized manner for those who are not authori zed to receive electronically Notices of Electronic

Filing.

                                                                     /s/ Lorne E. Berkelev
                                                                     Lorne E. Berkeley, Esq.


p:\edsiss\docs\2636\9745\1 I 401 I 2.docx
Case 1:19-mc-20493-UU Document 34 Entered on FLSD Docket 04/03/2019 Page 4 of 4
                                                  CASE NO.: I :19-mc-20493-W
                                                                    Page 4   of4

                                SERVICE LIST

Amie Riggle Berlin, Esq.
Email: berlina@sec.gov
Senior Trial Counsel
Attomey for Plaintiff
SECURITIES AND EXCHANGE COMMISSION
801 Brickell Avenue, Suite 1800
Miami, Florida 33131
Telephone: (305) 982-6300
Facsimile: (305) 536-4154
